Title: To James Madison from John Brice, Jr., 9 August 1806
From: Brice, John, Jr.
To: Madison, James



Sir
Collr’s Office Balto. 9 Aug 1806

In the temporary absence of the Collector I transmit you the papers herewith enclosed, respecting the treatment experienced by the vessels, therein named, from British cruisers.
It appears that neither of the persons named in Captains Wilson & Perry’s Protests as impressed, were Citizens of the United States.  I have the Honor to be very respectfully Sir your mo ot Serv

John Brice JrD Cor


